

116 HR 512 IH: To designate the facility of the United States Postal Service located at 115 South Swenson Street in Stamford, Texas, as the “Charles W. Stenholm Post Office Building”.
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 512IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Conaway (for himself, Mr. Wright, Ms. Granger, Mr. Thornberry, Mr. Gohmert, Mr. Marchant, Mr. Flores, Mr. Arrington, Mr. Williams, Mr. McCaul, Mr. Cloud, Mr. Babin, Mr. Crenshaw, Mr. Hurd of Texas, Mr. Olson, Mr. Brady, Mr. Burgess, Mr. Weber of Texas, Mr. Gooden, Mr. Vela, Mr. Veasey, Ms. Johnson of Texas, Mr. Castro of Texas, Mr. Cuellar, Ms. Jackson Lee, Mr. Doggett, Mr. Ratcliffe, Mr. Green of Texas, and Mr. Allred) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 115 South Swenson Street
			 in Stamford, Texas, as the Charles W. Stenholm Post Office Building.
	
		1.Charles W. Stenholm Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 115 South Swenson Street in Stamford, Texas, shall be known and designated as the Charles W. Stenholm Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Charles W. Stenholm Post Office Building.
			